FILED
                            NOT FOR PUBLICATION                             APR 30 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: ADINA ZAHARESCU,                          No. 13-56339

               Debtor,                           D.C. No. 2:12-cv-09773-CAS


ADINA ZAHARESCU,                                 MEMORANDUM*

               Appellant,

  v.

AMERIQUEST MORTGAGE
COMPANY; AMERIQUEST
MORTGAGE SECURITIES, INC.,

               Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                    Christina A. Snyder, District Judge, Presiding

                             Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Adina Zaharescu appeals pro se from the district court’s decision affirming

the bankruptcy court’s dismissal of her adversary proceeding alleging violations of

state and federal law in connection with foreclosure proceedings. We have

jurisdiction under 28 U.S.C. § 158(d). We review independently the bankruptcy

court’s decision without deference to the district court’s determinations. Leichty v.

Neary (In re Strand), 375 F.3d 854, 857 (9th Cir. 2004). We may affirm the

bankruptcy court’s decision on any ground supported by the record. Olsen v.

Zerbetz (In re Olsen), 36 F.3d 71, 73 (9th Cir. 1994). We affirm.

      Zaharescu’s claims against appellees were properly dismissed because those

claims were raised and decided on the merits, or could have been raised, in her

prior district court action against the same defendants or their privies. See United

States v. Liquidators of European Fed. Credit Bank, 630 F.3d 1139, 1150 (9th Cir.

2011) (setting forth elements of res judicata requirements and factors for

establishing identity of claims); Tahoe–Sierra Pres. Council, Inc. v. Tahoe Reg’l

Planning Agency, 322 F.3d 1064, 1081 (9th Cir. 2003) (“[A] dismissal on statute

of limitations grounds is a judgment on the merits.”).

      We reject Zaharescu’s contentions concerning the impact of her objection to

proofs of claim filed in another bankruptcy proceeding.

      AFFIRMED.


                                          2                                    13-56339